MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen proceedings to apply for relief under Article 3 of the Convention Against Torture.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The court reviews the BIA’s denial of a motion to reopen for abuse of discretion. Kamalthas v. INS, 251 F.3d 1279, 1281 (9th Cir.2001). The BIA did not abuse its discretion when it found that the evidence submitted with petitioner’s untimely motion to reopen did not indicate any material change to country conditions that would impact petitioner. See 8 C.F.R § 1003.2(c)(3)(ii). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.